Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 10/13/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“wherein the threshold is one of a percentage or a number of times that a particular treatment was prescribed to particular cohort members of a same cohort group associated with the medical issue, and wherein the threshold distinguishes high-frequency responses from other responses of the same cohort group; and identifying the plurality of most frequent responses as those responses of the same cohort group that meet or exceed the threshold;” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable based on the amendments clarifying the uses of the threshold of suitable responses to the medical issue which has been described in further detail. The closest identified prior art is Mendes, “An Approach to Answer Selection in Question-Answering Based on Semantic Relations”. The abstract of Mendes generally teaches “A score is given to each candidate answer as a function of its frequency of occurrence, and the final answer is selected from the set of candidates sorted in decreasing order of score” a scoring method that scores the frequency of occurrence of an answer however, Mendes fails to explicitly 
Claim 13 and 17 are allowed similarly to claim 1. Claims 2-12, 14-16, and 18-20 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116